NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 11-2842
                                       ___________

                              KENNEDY NDU EZEIGWE,
                                           Petitioner

                                             v.

                  ATTORNEY GENERAL OF THE UNITED STATES
                     ____________________________________

                       On Petition for Review of an Order of the
                            Board of Immigration Appeals
                             (Agency No. A044-202-757)
                    Immigration Judge: Honorable Andrew A. Arthur
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    July 17, 2012

           Before: CHAGARES, VANASKIE AND BARRY, Circuit Judges

                              (Opinion filed: July 19, 2012)
                                      ___________

                                        OPINION
                                       ___________

PER CURIAM

       Petitioner Kennedy Ndu Ezeigwe, proceeding pro se, seeks review of a

determination by the Board of Immigration Appeals (“BIA” or “Board”) that his New

York state court conviction for identity theft constitutes an aggravated felony, thereby
rendering him ineligible for cancellation of removal. For the reasons that follow, we will

deny the petition for review.

                                             I.

       Ezeigwe, a native and citizen of Nigeria, entered the United States in 1985. He

became a lawful permanent resident in 1993 after he married his wife, a United States

citizen. In 1991, Ezeigwe was convicted in New York state court of possession of a

forged instrument in violation of New York Penal Law § 170.25. In 2008, Ezeigwe pled

guilty to identity theft in violation of New York Penal Law § 190.79(2). Under that

provision, a person is guilty of identity theft in the second degree “when he or she

knowingly and with the intent to defraud assumes the identity of another person by

presenting himself or herself as that other person” and “causes financial loss to such

person or to another person or persons in an aggregate amount that exceeds five hundred

dollars.” N.Y. Penal § 190.79(2).

       According to the plea colloquy from the 2008 case, the District Attorney, who was

joined by Ezeigwe’s criminal attorney, explained to the judge that Ezeigwe could plead

guilty to a single count of identity theft on the condition that he waive appeal, pay

“restitution of $100,000 by civil judgment,” and receive a sentence of one to three years

of incarceration. (See Administrative Record (“A.R.”) at 656-57.) Following the plea

hearing, a probation officer completed a presentence report for the criminal court. The

first page of the report, under the heading “SENTENCE,” states: “Identity Theft 2, 1-3

yr., Restitution $100,000.” (Id. at 841.) The report explains that Ezeigwe opened
                                              2
accounts at various Washington Mutual Bank branches in Nassau County and, using the

identity of victims from California and New York, “negotiated checks that were later

returned as being forged, altered and counterfeit.” (Id. at 842.) The report concludes that

“Washington Mutual Bank sustained a loss of $119,573.37 due to this fraudulent activity

in Nassau County.” (Id.) Thereafter, Ezeigwe was sentenced to one to three years of

imprisonment and ordered to pay $100,000 in restitution.

       The Department of Homeland Security subsequently charged Ezeigwe with

removability under 8 U.S.C. § 1227(a)(2)(A)(ii), as an alien convicted of two crimes

involving moral turpitude not arising out of a single scheme of criminal conduct. As a

result of the identity theft conviction, Ezeigwe was also charged under 8 U.S.C.

§ 1227(a)(2)(A)(iii), as an alien convicted of an aggravated felony as defined in

Immigration and Nationality Act (“INA”) sections 101(a)(43)(G) (theft offense for which

term of imprisonment is at least one year) and 101(a)(43)(M)(i) (fraud/deceit offense

involving victim loss exceeding $10,000).

       Ezeigwe conceded his removability under section 1227(a)(2)(A)(ii) and applied

for discretionary cancellation of removal under 8 U.S.C. § 1229b(a). The Government

argued that Ezeigwe was ineligible for cancellation of removal because his identity theft

conviction constituted an aggravated felony. Ezeigwe argued that his conviction was not

an aggravated felony because it did not involve a loss of over $10,000 to the victim in his

2008 criminal case.

       At an administrative hearing, the Immigration Judge (“IJ”) found that Ezeigwe
                                             3
was ineligible for cancellation of removal because the sentencing record demonstrated

that his identity theft conviction constituted an aggravated felony. See 8 U.S.C.

§ 1229b(a). Specifically, the IJ determined that Ezeigwe’s conviction met the

requirements of both sections 101(a)(43)(G) and 101(a)(43)(M)(i). In finding that the

monetary threshold had been satisfied for purposes of §101(a)(43)(M)(i), the IJ relied on

the presentence report, which calculated the actual loss to be $119,573.37, and the order

of restitution requiring Ezeigwe to pay $100,000. In a June 2011 decision, the BIA

dismissed Ezeigwe’s administrative appeal and affirmed the IJ’s finding that Ezeigwe’s

identity theft conviction qualified as an aggravated felony. Ezeigwe timely petitioned for

review of the Board’s decision.

                                             II.

       We have jurisdiction over the final order of removal pursuant to 8 U.S.C.

§ 1252(a). We exercise plenary review over Ezeigwe’s argument that he was not

convicted of an aggravated felony. Jeune v. Att’y Gen., 476 F.3d 199, 201 (3d Cir.

2007). “Where, as here, the BIA adopts and affirms the decision of the IJ, as well as

provides its own reasoning for its decision, the Court reviews both the decisions of the IJ

and the BIA.” Hashmi v. Att’y Gen., 531 F.3d 256, 259 (3d Cir. 2008).

                                             III.

       In his petition for review, Ezeigwe first argues that his identity theft conviction

does not constitute an aggravated felony because the amount of loss to the victim did not

exceed $10,000 and cites Nugent v. Attorney General, 367 F.3d 162 (3d Cir. 2004), in
                                              4
support of the contention. In Nugent, we held that a conviction under 18 Pa. Cons. Stat.

Ann. § 3922, Pennsylvania’s theft by deception statute, did not constitute an aggravated

felony because it involved both “theft” and “fraud and deceit,” and thus had to meet the

requirements of § 101(a)(43)(M)(i) in addition to meeting the requirements of

§ 101(a)(43)(G). Id. at 174-75. The alien’s offense also had to qualify under

§ 101(a)(43)(M)(i) because “Congress’ intent was for both G and M(i) to apply to an

‘offense’ involving ‘theft’ and ‘fraud or deceit,’ and thus the requirements of both

provisions must be fulfilled for such an offense to qualify as an aggravated felony for

purposes of the INA.” Id. at 176.

       We agree with the BIA that Ezeigwe is not entitled to relief under Nugent. Here,

there is no dispute that Ezeigwe’s identity theft conviction was a fraud conviction

requiring the agency to determine whether the victim’s loss exceeded $10,000. Although

Ezeigwe argues that the loss in his case did not exceed that amount, Nugent is not helpful

to him in that regard.

       Next, Ezeigwe argues that the IJ and BIA improperly considered the amount of

restitution ordered in his case--$100,000--to determine that the loss amount exceeded

$10,000. Specifically, he claims that because restitution was in the form of a civil

judgment, it was not a part of the criminal judgment and should not have been

considered.

       The Supreme Court has held that the agency and courts should apply a

“circumstance-specific” approach, rather than a categorical approach, to determine
                                             5
whether an alien’s crime involved an over $10,000 loss to the victim. Nijhawan v.

Holder, 129 S. Ct. 2294, 2302 (2009). In Nijhawan the alien had stipulated at sentencing

that the loss to the victim exceeded $100 million. Id. at 2298. The Supreme Court

determined that it was not unfair for the IJ to refer to that sentencing-related material to

determine whether that the conviction constituted an aggravated felony. Id. at 2303. We

previously determined that “[t]he amount of restitution ordered as a result of a conviction

may be helpful to a court’s inquiry into the amount of loss to the victim if the plea

agreement or the indictment is unclear as to the loss suffered,” Munroe v. Ashcroft, 353

F.3d 225, 227 (3d Cir. 2003).

       In the state of New York, restitution is “the sum necessary to compensate the

victim for out-of-pocket losses” while “[preventing] the victim from enjoying unjust

enrichment.” People v. Tzitzikalakis, 864 N.E.2d 44, 46-47 (N.Y. 2007) (internal

quotation marks and citations omitted). Ezeigwe argues that the IJ’s consideration of the

judgment of restitution, because it was entered as a civil judgment, was akin to

considering amounts associated with dismissed charges. See Alaka v. Att’y Gen., 456

F.3d 88, 105-06 (3d Cir. 2006). In Alaka, the petitioner pleaded guilty to one count of

bank fraud which involved a loss of about $4,000. Id. at 92. The sentencing court

included the loss amount from two dismissed charges to find the intended loss to be

$47,969. Id. We determined that the loss tied to the dismissed charges was improperly

considered in the analysis of whether Alaka’s conviction was an aggravated felony. Id. at

106.
                                              6
       After reviewing the record and the parties’ arguments, we conclude that the

agency’s decision does not run afoul of Alaka. Alaka requires the fact-finder to “focus

narrowly on the loss amounts that are particularly tethered to the convicted counts.” Id.

at 107 (quoting Knutsen v. Gonzales, 429 F.3d 733, 739-40 (7th Cir. 2005)); see also Doe

v. Att’y Gen., 659 F.3d 266, 275 (3d Cir. 2011). Here, the agency considered only the

conviction and sentencing materials related the charge to which Ezeigwe pled guilty. We

are not persuaded by Ezeigwe’s argument that “civil judgment restitution is non-criminal

restitution and therefore should not render [him] ineligible for relief.” (Petitioner’s Brief

on Appeal (“Pet. Br.”) at 5.) Ezeigwe does not provide any support for his contention

that the ordered restitution was purely “civil” in nature or unrelated to the conduct that

led to his conviction.

       New York Penal Law § 60.27(1) makes it clear that “the court shall consider

restitution or reparation to the victim of the crime and may require restitution or

reparation as part of the sentence imposed upon a person convicted of an offense.”

N.Y. Penal Law § 60.27(1) (emphasis added). New York Criminal Procedure Law

§ 420.10(6) directs that an order of restitution be entered by the county clerk in the same

manner as a judgment in a civil action. N.Y. Crim. Proc. Law § 420.10; see also People

v. Miller, 928 N.Y.S. 2d 806, 809 (N.Y. App. Term, 2011) (observing that the order to

docket a fine as a civil judgment under § 420.10(6) was a “mere ministerial matter”

required by statute).

       We agree with the Government that although Ezeigwe’s restitution order operates
                                              7
as a civil judgment for enforcement purposes, it does not change the underlying criminal

nature of the restitution. Ezeigwe does not dispute that he agreed to pay restitution in the

amount of $100,000 at the plea hearing. Indeed, that amount is consistent with the

amount of loss sustained by Washington Mutual Bank as identified in the presentence

report. We are therefore satisfied that the loss amount was tethered to the actual

conviction in this case. Alaka, 456 F.3d at 107.

       Finally, Ezeigwe argues that the plea agreement in his case clearly states that

Washington Mutual Bank suffered a loss of only $2,000. (Pet Br. at 4.) In Singh v. Att’y

Gen., 677 F.3d 503 (3d Cir. 2012), we recently determined that an order of restitution for

$54,000 did not establish that the victim suffered an actual loss of over $10,000 because,

inter alia, the restitution order conflicted with undisputed facts in the sentencing record

showing that a government sting operation made any loss to the victim impossible.

       As an initial matter, contrary to Ezeigwe’s assertion, the plea agreement is not a

part of the record and the IJ did not consider it. Although the criminal information, to

which Ezeigwe may be referring, indicates that he caused Washington Mutual Bank

financial loss “in [an] aggregate amount that exceed[s] two thousand dollars,” A.R. at

615, its reference to a loss exceeding $2,000 does not evince that Washington Mutual

Bank suffered a loss of only $2,000. On the other hand, as mentioned, the order of

restitution is consistent with the presentence report in the record which states that

Ezeigwe caused Washington Mutual Bank to lose $119,573.37. Thus, Ezeigwe has not

“pointed to undisputed facts in the sentencing material[s] that undermine the restitution
                                              8
order’s reliability as a measure of loss.” Singh, 677 F.3d at 515.

       In sum, Ezeigwe’s arguments do not persuade us that the agency erred in

determining that he had been convicted of an aggravated felony and therefore was

ineligible for cancellation of removal.

       Accordingly, we will deny the petition for review. Ezeigwe’s motion for

appointment of counsel is denied. Tabron v. Grace, 6 F.3d 147, 155-56 (3d Cir. 1993).

Ezeigwe’s motion to lift the stay of removal is denied as moot.




                                             9